PER CURIAM.
The state concedes that the trial court erred in summarily denying appellant’s motion for return of property. We reverse and remand this matter to the trial court for an evidentiary hearing to determine ownership of the items requested, status and location of the seized property, and a valid basis, if any, for permitting retention of the property by the seizing agency. See Calavenzo v. State, 695 So.2d 857 (Fla. 4th DCA 1997); Wright v. State, 570 So.2d 1135 (Fla. 4th DCA 1990).
REVERSED and REMANDED for further proceedings.
KLEIN, TAYLOR and HAZOURI, JJ., concur.